DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-20 stand rejected under Section 102(a)(2) over Wang, which has common applicants and at least one inventor.  Claims 1, 2, 8-11, 19, and 20 stand rejected under Section 103.  Claim 19 stands rejected under Section 112(b).  Claims 15 stands objected to for an informality.  The specification stands objected to.
Applicants amended claims 1, 4, 5, 11, 13-15, and 19 and canceled claims 2, 3, and 12.  Applicants provided amendments to the specification.  Applicants also provided a statement of ownership relating to the Wang application.  Applicants filed an IDS on Nov. 1, 2021.  Applicants argue that the application is in condition for allowance.
Turning first to the IDS: The IDS has been reviewed.  No new basis for rejecting the amended claims has been identified.
Specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objection: Applicants’ amendment addresses the previously noted objection to claim 15 and is accepted and entered.  No new matter has been added.  The previously noted objection to claim 15 is withdrawn.

Section 102 rejections: Applicants’ statement of ownership overcomes the previously noted Section 102 rejections.  These rejections are withdrawn.
Section 103 rejections: Applicants have placed subject matter from claims that were not rejected under Section 103 in independent form.  This overcomes the previously noted Section 103 rejections.  No new matter has been added.  The previously noted Section 103 rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims or that could be used with the previously noted prior art to render obvious the claims.  For these reasons, claims 1, 4-11, and 13-20 are allowed.
Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1, 4-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “providing a mixture of a hydrophilic material and a hydrophobic material; forming the mixture over the substrate; drying the mixture to thereby form a hydrophilic material sub-layer and a hydrophobic material sub-layer, wherein the hydrophobic material sub-layer is at a side of the hydrophilic material sub-layer distal to the substrate; and performing a patterning process to form the plurality of 
With regard to claims 4 and 7-10: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 5: The claim has been found allowable because the prior art of record does not disclose “wherein the forming a hydrophobic material layer over the pixel defining layer comprises: contacting the pixel defining layer with a hydrophobic material solution, such that a side thereof having openings of the plurality of accommodating wells is submerged in the hydrophobic material solution; and forming a layer of hydrophobic nanospheres in the hydrophobic material solution via self-assembly to thereby form the hydrophobic material layer over the pixel defining layer”, in combination with the remaining limitations of the claim.
With regard to claim 6: The claim has been found allowable due to its dependency from claim 5 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “wherein: the hydrophilic side surface is partially covered by the hydrophobic material layer to thereby form an overlapped region having a hydrophobic outer surface and an exposed region having a hydrophilic outer surface, wherein the overlapped region is at a side of the exposed region distal to the substrate; the pixel defining laver comprises a hydrophilic material sub-layer and a hydrophobic material sub-layer, wherein: the hydrophobic material sub-layer is at a side of the 
With regard to claims 13-20: The claims have been found allowable due to their dependency from claim 11 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Victoria K. Hall/Primary Examiner, Art Unit 2897